HON. BERNARD T. KUNERT Village Attorney, Warwick
This is in response to your letter received on January 14, 1976, wherein you ask for an opinion of the Attorney General whether or not the Village of Warwick is authorized to enact a local law recodifying the ordinances and local laws of said Village by one local law or several local laws for each chapter of said recodification.
In the Matter of Village of Massena v. John P. Lomenzo, asSecretary of State, 58 Misc.2d 40 (Supreme Court, Albany County, 1968), the Court dismissed a petition of the Village of Massena seeking through an Article 78 proceeding to compel the respondent, Secretary of State, to accept for filing its Local Law No. 1, 1967, by stating:
  "* * * The local law in question consists of a complete revised charter, ordinances and local laws with repealers of all inconsistent ordinances and local laws then in effect. It appears to be a complete codification of all laws of the village. The respondent, in addition to answering the petition, has moved to dismiss the same for insufficiency.
  "The Court is of the opinion that the petition should be dismissed. From a reading of the same it is obvious that the proposed law contains matters requiring either mandatory or permissive referenda and that more than one subject is covered. In the absence of referenda and by covering more than one subject is appears that the law is not ready for filing. (Municipal Home Rule Law, §§ 20, 23, 24, 25,  26, 27; Matter of Astwood v. Cohen, 291 N Y 484.)" (Emphasis supplied.)
Laws of 1970, chapter 892, effective September 1, 1970, enacted after the rendering of the above decision, amended subdivision 3 of Municipal Home Rule Law, § 20, by adding an additional sentence to said subdivision providing:
  "3. Every such local law shall embrace only one subject. The title shall briefly refer to the subject matter. For purposes of this chapter, a local law relating to codification or recodification of ordinances or local laws shall be deemed to embrace only one subject." (Emphasis supplied.)
In reading Municipal Home Rule Law, § 20(3), as amended by Laws of 1970, chapter 892, and the decision in the Matter of theVillage of Massena v. John P. Lomenzo, as Secretary of State,supra, we conclude that the Village of Warwick is authorized to enact one local law providing for a recodification of all of the laws of the Village. However, any amendments, omissions, alterations or new provisions made in such recodification must be adopted separately by following proper procedures required by law relating to the particular subject matter.